Filed 1/31/06 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2006 ND 9







Jimmie Lee Bates, Jr., 		Petitioner and Appellant



v.



State of North Dakota, 		Respondent and Appellee







No. 20050321







Appeal from the District Court of Cass County, East Central Judicial District, the Honorable John Charles Irby, Judge.



AFFIRMED.



Per Curiam.



Monty G. Mertz, The Professional Building, 100 S. 4th St., Suite 412, Fargo, ND 58103, for petitioner and appellant.



Birch P. Burdick, State’s Attorney, Courthouse, P.O. Box 2806, Fargo, ND 58108-2806, for respondent and appellee.

Bates v. State

No. 20050321



Per Curiam.

[¶1]	
Jimmie Bates, Jr. appeals from a judgment denying his application for post-

conviction relief arguing he received ineffective assistance of counsel because his trial counsel was not adequately prepared for trial and committed errors during the trial.  The district court found Bates did not receive ineffective assistance of counsel.  We summarily affirm under N.D.R.App.P. 35.1(a)(2).

[¶2]	Gerald W. VandeWalle, C.J.

Carol Ronning Kapsner

Mary Muehlen Maring

Daniel J. Crothers

Dale V. Sandstrom